Citation Nr: 1716908	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-00 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple myeloma due to herbicide agents exposure, based upon substitution of the Appellant for the claimant. 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant and her son



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1956 to July 1976.  He died in December 2010.  The Appellant is the Veteran's surviving spouse.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision that denied service connection for multiple myeloma. 

The issue of service connection for cause of death was denied by the RO in a March 2013 rating decision and was not appealed by the Appellant.  The RO noted in its decision that the appeal for service connection for multiple myeloma was pending and, if service connection was granted, the RO would revisit the claim for service connection for cause of death.  As the Appellant did not appeal the rating decision, the Board does not have jurisdiction over this issue.  In light of this decision and evidence that indicates the Veteran died of multiple myeloma, the issue of service connection for cause of death is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1. The Appellant is the Veteran's surviving spouse, who was substituted as the claimant in October 2012 to continue the Veteran's pending claim for service connection. 

2.  It is as likely as not that the Veteran was exposed to Agent Orange during his service due to his assigned duties which took him to Vietnam, and multiple myeloma is presumed to be associated with such exposure.   


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2009 statement, the Veteran contended that he was stationed on the U.S.S. Saratoga as the Ship Serviceman from May 1972 until October 1972.  He stated he was exposed to herbicide agents in Vietnam because one of his assignments included flying by helicopter to Vietnam to obtain supplies for the ship.    

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions, including multiple myeloma.  38 C.F.R. § 3.309(e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For multiple myeloma, the time period is any time after service.  

Initially, the Board notes that the Veteran's personnel records are not associated with the record, through no fault of his own, and were formally determined unavailable in May 2009.  His DD-214 for the period of March 1971 to July 1976 shows that he served in the Navy and his primary specialty numbers were SH-3112 and SH-3154.  The Navy website details the Ship's Serviceman's responsibilities, which include managing and operating retail and service activities afloat, procuring ship's store stock, and managing and operating the ship's laundry service.  See Navy Personnel Command,http://www.public.navy.mil/bupers-npc/enlisted/community/supply/Pages/SHRating.aspx (last visited May 1, 2017). The website also states that the Ship's Serviceman works in diverse environments including on the ship and on shore.  See id.

The RO submitted a request to the Joint Services Records Research Center regarding the Veteran's alleged exposure to Agent Orange.  The Defense Personnel Records Information Retrieval System provided an analysis of the U.S.S. Saratoga's command history.   While the response confirmed that the U.S.S. Saratoga was stationed off the coast of North Vietnam from May 1972 to January 1973, the command history did not show which individuals left the ship to go ashore.  Further, the response indicated that a request for deck logs would not have revealed that information either.  Instead, the response stated that information regarding the Veteran's duties and assignments requiring the Veteran to go ashore would be in his military personnel file, which is unavailable. 

The Appellant and her son testified before the undersigned Veterans Law Judge in March 2016 that the Veteran described going to Vietnam to pick up supplies.  On one of these occasions, a fellow servicemember was killed.  The Veteran's son presented a cruise book for the U.S.S. Saratoga for the year 1970 to support the Veteran's claims that his duties required going on shore to obtain supplies.  The Veterans Law Judge noted on the record that the cruise book identified the Veteran and described his particular duties, including browsing and buying in the sale division's stores, laundering, and pressing.  The Veteran's son also testified that the Veteran accompanied a body from Vietnam to the United States for the funeral.  A photo of the Veteran with the body was presented at the hearing.  

The Board finds that the Veteran's statements were credible and consistent with his terms of service, as demonstrated by the Navy Personnel website and the cruise book for the U.S.S. Saratoga.  The Board further finds that the Appellant's and her son's claims were credible.  Importantly, the Veteran's personnel records are unavailable for review and a remand for other records to corroborate the Veteran's claims would prove futile.  In consideration of the available evidence, the Board finds that it is at least as likely as not that the Veteran set foot on land in the Vietnam during service as the Ship Serviceman on the U.S.S. Saratoga.  His MOS duties included procuring stock for the ship's store, and it is believable that this would require him to travel to shore/land bases to fulfill such responsibilities.  Accordingly, his multiple myeloma is presumed to be caused by exposure to herbicide agents during service and the service connection claim is granted.   

As this constitutes a full grant of the issue on appeal, the Board finds that a discussion of VA's duties to notify and assist is unnecessary. 


ORDER

Service connection for multiple myeloma is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


